                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :       No. 3:16cr312
                                                      :
        v.                                            :       (Judge Munley)
                                                      :
MARK COOK,                                            :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court is Defendant Mark Cook’s motion for a bill of particulars.

Having been fully briefed, this matter is ripe for disposition.

Background

       On December 20, 2016, the United States charged Defendant Mark Cook

in a superseding indictment with conspiracy to commit sex trafficking by force,

fraud, and coercion, in violation of 18 U.S.C. § 1594(c); several counts of sex

trafficking and attempted sex trafficking by force, fraud and coercion, in violation

of 18 U.S.C. § 1591(a) and (b)(1); possession with the intent to distribute various

controlled substances, in violation of 21 U.S.C. § 841(a)(1); conspiracy to

distribute and possess with intent to distribute cocaine, in violation of 21 U.S.C. §

846; wire fraud, in violation of 18 U.S.C. § 1343; and attempted witness

tampering, in violation of 18 U.S.C. § 1512(b)(1).
      The defendant filed his first request for bill of particulars on October 26,

2017. (Doc. 91). On October 31, 2017, a grand jury returned a second

superseding indictment against the defendant, which added an additional count

of sex trafficking by force, fraud, or coercion. (Doc. 97). We addressed the

defendant’s motion for a bill of particulars with reference to the second

superseding indictment, and denied the defendant’s motion. (Docs. 140, 141).

On July 24, 2018, a grand jury returned a third superseding indictment against

the defendant. (Doc. 176). The third superseding indictment added three victims

and a new overt act to the conspiracy count, three new sex trafficking counts, a

new charge of transporting an individual in interstate commerce for the purposes

of prostitution, a new charge of persuading an individual to travel in interstate

commerce to engage in prostitution, a new charge of conspiracy to distribute

heroin, molly, and cocaine, and a new charge of possession with the intent to

distribute heroin and cocaine. (Doc. 179).

      On August 7, 2018, the defendant filed the instant motion for a bill of

particulars. (Doc. 185).1 The government filed its brief in opposition to this motion

on August 17, 2018. (Doc. 188).


1
 This motion was filed by Defendant Cook’s former counsel, Attorney William
Ruzzo. Attorney Ruzzo passed away after the filing of this motion, and the
defendant has since been appointed Attorney Dina Chavar to represent him
moving forward. (Doc. 194). In light of these circumstances, we will treat this
motion as if it had been filed by Attorney Chavar. Additionally, between the time
                                          2
Discussion

     The defendant contends that the indictment does not describe with any

particularity what the defendant is accused of doing, and thus renders it difficult

to present a constitutionally required effective defense. He therefore seeks a bill

of particulars which: (1) names the alleged victims; (2) lists the time and place of

the acts consisting of the crimes alleged in the indictment; and (3) names the

specific person against whom the defendant or his co-conspirators used force,

fraud, threats, and/or coercion as alleged in the indictment.

      Federal Rule of Criminal Procedure 7(f) provides that “[t]he court may direct

the government to file a bill of particulars.” “The purpose of a bill of particulars is

‘to inform the defendant of the nature of the charges brought against him, to

adequately prepare his defense, to avoid surprise during the trial and to protect

him against a second prosecution for an inadequately described offense.’ ”

United States v. Urban, 404 F.3d 754, 771 (3d Cir. 2005) (quoting United States

v. Addonizio, 451 F.2d 49, 63-64 (3d Cir. 1972)). “When it appears that the

indictment does not inform the defendant with sufficient particularity of the


Attorney Ruzzo passed away and the time the defendant became aware of his
newly appointed counsel, Defendant Cook filed a pro se motion for a bill of
particulars, which raises essentially the same issues as the instant motion. (Doc.
198). Thus, in light of the instant motion which was appropriately filed by counsel,
we will deny Defendant Cook’s pro se motion.

                                           3
charges against which he will have to defend at trial, he is entitled to a bill of

particulars.” Singer v. United States, 58 F.2d 74, 76 (3d Cir. 1932). Such cases

are limited, however, where an indictment is so vague that it “significantly impairs

the defendant's ability to prepare his defense or is likely to lead to prejudicial

surprise at trial.” United States v. Rosa, 891 F.2d 1063, 1066 (3d Cir. 1989).

      The law is clear that a bill of particulars is not designed as a discovery

device: “[a] bill of particulars, like discovery, is not intended to provide the

defendant with the fruits of the government's investigation ... Rather, it is

intended to give the defendant only that minimum amount of information

necessary to permit the defendant to conduct his own investigation.” United

States v. Smith, 776 F.2d 1104, 1112 (3d Cir. 1985). In fact, an indictment

charging a statutory crime will ordinarily be sufficient so long as it substantially

tracks the language of the criminal statute. See Addonizio, 451 F.2d 49.

      The Third Circuit has discussed that the need for a bill of particulars

weakens even further in situations where the defendant “has access through

discovery to the documents and witness statements relied upon by the

government in constructing its case. . .” Urban, 404 F.3d at 772. “In ruling on a

request for a bill of particulars, the court should consider all information that has

been disclosed to the defendant in the course of the prosecution, whether or not

                                           4
included in the indictment.” United States v. Hayes, No. 07-CR-293, 2007 WL

3085998, at *1 (M.D. Pa. Oct. 19, 2007) (citing United States v. Kenny, 462 F.2d

1205, 1212 (3d Cir. 1972)).

      After a careful review, we will deny the defendant’s motion for a bill of

particulars. We find that the 27-page third superseding indictment sufficiently

makes the defendant aware of the charges against him. The third superseding

indictment is detailed and provides information as to the basis for each count.

      Many of the issues raised by the defendant are issues that we addressed

when we denied the defendant’s first motion for a bill of particulars. Specifically,

the defendant once again seeks the names of his alleged co-conspirators and

victims. As we noted in our previous memorandum, although the indictment does

not name the defendant’s alleged co-conspirators and victims, we find it sufficient

that the indictment sets forth the government’s theory as to the defendant’s

involvement in the conspiracy with specificity in other areas. The third

superseding indictment lists 42 “overt acts” committed in furtherance of the sex

trafficking conspiracy. The overt acts alleged include: the dates of specific hotel

and motel room rentals; a time frame for which the defendant and/or his

coconspirators provided heroin, cocaine, and “molly” to females that worked for

the defendant as prostitutes; and, the date the defendant had advertisements

posted on backpage.com in the “Scranton escorts” and “Scranton adult
                                          5
entertainment” sections of the website, showing women in provocative poses.

(See Doc. 176, Third Superseding Indictment at 10).

      Further, each of the sex trafficking by force and coercion and attempted

sex trafficking counts, including the three new counts that were added in the third

superseding indictment, contain date ranges within which the defendant is

alleged to have recruited and enticed victims to engage in commercial sex acts.

The two new counts involving interstate prostitution also specify the dates for

which such activity is alleged to have taken place and the states to which the

victims traveled to engage in these acts.

      We find that from the indictment, the defendant knows “ ‘fully, directly and

expressly, without any uncertainty or ambiguity . . . all the elements necessary to

constitute the offence intended to be punished .’ ” Hamling v. United States, 418

U.S. 87, 117 (1974) (quoting United States v. Carll, 105 U.S. 611, 612 (1882)).

The parties in this matter have been actively engaging in discovery, and the

government has represented to the court that the defendant has been provided

the relevant hotel and motel rental records, website ads, and

cellphone/Facebook messages and communications related to the defendant’s

alleged prostitution activities; police reports related to the specific incidents

involving drugs; and numerous backpage.com ads the defendant is alleged to be



                                           6
associated with which include specific dates and other information. (See Doc.

188, Govt.’s Resp. to Mot. for Bill of Part. at 3).

      In light of the provided discovery and 27-page third superseding indictment,

we conclude that a bill of particulars is not warranted in this matter. With this

information, the defendant should be able to avoid surprise and prepare for trial.

   Conclusion

      For these reasons, we will deny the defendant’s motion for a bill of

particulars. An appropriate order follows.


                                                  BY THE COURT:



Date: November 7, 2018                            s/ James M. Munley_______
                                                  JUDGE JAMES M. MUNLEY
                                                  United States District Court




                                           7
